UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                                                           Before
                                                               SIMS, COOK, and GALLAGHER
                                                                  Appellate Military Judges

                                                            UNITED STATES, Appellee
                                                                         v.
                                                            Specialist JACOB J. GALL
                                                           United States Army, Appellant

                                                                     ARMY 20110992

                                     Headquarters, Fort Drum
                                  Gregory Bockin, Military Judge
                Lieutenant Colonel Olga M. Anderson, Staff Judge Advocate (pretrial)
                  Colonel Michael O. Lacy, Staff Judge Advocate (recommendation)


For Appellant: Major Jacob D. Bashore, Jr., JA; Captain Barbara Snow-Martone,
JA.

For Appellee: Pursuant to A.C.C.A Rule 15.2, no response filed.


                                                                       17 April 2012

                                                                ----------------------------------
                                                                 SUMMARY DISPOSITION
                                                                ----------------------------------

Per Curiam:

      A military judge, sitting as a special court-martial, convicted appellant,
pursuant to his plea, of absence without leave, in violation of Article 86, Uniform
Code of Military Justice, 10 U.S.C. § 886 [hereinafter UCMJ]. 1 Appellant was
sentenced to a bad-conduct discharge, confinement for four months, forfeiture of
$800 pay for four months, and reduction in rank to Private E1. The convening
authority (CA) approved a sentence of a bad-conduct discharge, confinement for four




                                                            
1
 Appellant was found not guilty of the charged offense of desertion, but guilty of
the lesser included offense of absence without leave.
GALL — ARMY 20110992

months, forfeiture of $800 pay per month for four months, and reduction in rank to
Private E1. 2 This case is before us for review pursuant to Article 66, UCMJ.

       Although not raised by appellant, we note that the military judge erred in
announcing the sentence, and we will take corrective action in the decretal
paragraph. R.C.M. 1003(b)(2) requires a sentence to forfeiture to state the “exact
amount in whole dollars to be forfeited each month and the number of months the
forfeitures will last.” Because the announced sentence did not include the words
“per month,” we find that the amount announced is the total amount to be forfeited.
See United States v. Guerrero, 25 M.J. 829, 831 (A.C.M.R. 1988) (citations
omitted), aff'd and modified on other grounds, 28 M.J. 223 (C.M.A. 1989); United
States v. Johnson, 13 U.S.C.M.A. 127, 32 C.M.R. 127 (1962).

       We have reviewed the matters personally raised by appellant pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and conclude they are
without merit. We affirm the findings of guilty. The court affirms, however, only
so much of the sentence as provides for a bad-conduct discharge, confinement for
four months, forfeiture of $800.00 pay for one month, and reduction to Private E1.
All rights, privileges, and property, of which appellant has been deprived by virtue
of that portion of his sentence set aside by this decision, are hereby ordered restored.
See UCMJ arts. 58b(c) and 75(a).


                                                               FOR THE COURT: 
                                                               FOR  THE COURT:



                                                               MALCOLM H. SQUIRES, JR.                          
                                                               MALCOLM H. SQUIRES JR.
                                                               Clerk of Court 
                                                               Clerk of Court




                                                            
2
   We find the CA approved the sentence as misrepresented on the result of trial, in
the defense Rule for Courts-Martial [hereinafter R.C.M.] 1105 matters, and in the
promulgating order.  

                                                                  2